Title: To James Madison from Hans Rudolph Saabye, 23 August 1805 (Abstract)
From: Saabye, Hans Rudolph
To: Madison, James


          § From Hans Rudolph Saabye. 23 August 1805, Copenhagen. “I hope my last respects of 12 April and 14 May, are duly come to hand, since which I have received the letter of 2 May, with which you have honoured me. You have already been apprized of my having taken all possible steps, to render the measures adopted against the spreading of the yellow fever as little detrimental to the trade of the U.S. as possible, and it is with the greatest plea sure I can say, that they hardly have been felt. Every Ship has been admitted in the danish ports without any difficulty, and likewise in the russian when they had bills of health from Elsinore or here.
          “Charleston alone is excluded from this advantage, but Ships from there, which have no cotton onboard, are laid under a Quarantine of 14 days, in case of cotton being onboard on the contrary, they must submit to the strict Quarantine.
          “At present it is impossible to obtain any alteration in this established rule, it being the time, the fever generally manifests itself, but I do not doubt, if this should not be the case in the course of the Summer, but I migh⟨t⟩; get an alteration made therein, to which I shall direc⟨t⟩; my whole attention.
          “It is required that all Bills of health granted in the U.S. should hereafter be certified by the danish Consuls, where there are any, for which formality you will please give the nescessary orders.
          “Inclosed I have the honour of sending you the same annual List of Ships passed the Sound from 1 January till 30 June [not found] and likewise of advising you that the Acts of Congress for last year, have not yet been communicated to me.”
        